                           Case 1:20-cv-11467-FDS Document 1 Filed 08/07/20 Page 1 of 6
    Pro Se 15 Rev. 12/16) Com laint for Violation of Civil Ri hts (Non-Prisoner



                                           UNITED STATES DISTRICT COURT
                                                                                                             ') ' "')   / l ,-.       - 6 :1 2: 11
                                                                                  for the                     L         • ~J


                                                           _ _ _ _ District of               fjo,_,~SO-,C. l~~          <:ifs
                                                                                                                \,,     .
                                                                                                                                  ,    i   I   I   1   1, t.,.,I   •

                                                                    - - - - - Division


                                                                                    )       Case No.

    lAt) Ridu e ,&c,;r ________ _                                                   )
                                                                                    )
                                                                                                             (to be filled in by the Clerk 's Office)

                                  Plaintifl(s)
    (Write the full name of each plaintiff who is filing this complaint.
                                                                                    )
    If the names of all the plaintiff~ cannot fit in the space above,               )       Jury Trial: (check one)         ~Yes                   0No
    please write "see attached " in the space and attach an additional              )

                                                  * )
    page with the full list of names.)                                              )
                                                                                    )
(   Sf-cJ-e. ro
             T)
                l,ce
                  '                 -v-
                                   Ve.i\3c.l-e.        ;).,/0                       )
(. Ba.d3e tt 44C/7;) t                     ~       V\.Dwf\_                         )
                                                                                    )
t1u,sfl.l.L,~Jt5___S_tafe. __ Pn_L,:t_e__                                           )
                                 Defendant(s)                                       )
    (Write the full name of each defendant who is being sued. If the                )
    names of all the defendants cannot fit in the space above, please               )
    write "see attached" in the space and attach an additional page
    with the.full list of names. Do not include addresses here.)



                                     COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                               (Non-Prisoner Complaint)


                                                                            NOTICE

        Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
        electronic court files . Under this rule, papers filed with the court should not contain: an individual's full social
        security number or full birth date; the full name of a person known to be a minor; or a complete financial account
        number. A filing may include only: the last four digits of a social security number; the year of an individual's
        birth; a minor's initials; and the last four digits of a financial account number.

        Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
        other materials to the Clerk's Office with this complaint.

        In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
        forma pauperis.




                                                                                                                                                                       Page I of 6
                        Case 1:20-cv-11467-FDS Document 1 Filed 08/07/20 Page 2 of 6
Pro Se 15 (Rev. 12/ 16) Complaint for Violation of Civil Rights (Non- Prisoner)


I.        The Parties to This Complaint

           A.         The Plaintiff(s)


                      Provide the infonnation below for each plaintiff named in the complaint. Attach additional pages if
                      needed.                      ~         -
                                                 w• r \..J..,c,l- () . .  A .,
                          Name                    .p q                     n,,due
                                                                         BUl.v.!_.~ - - - - - -
                          Address                               J l__~_t:M_Q11..dit1..e.._ s+_._____.
                                                                           D_ort.h_e.s+ex· ____ __tj_A ·-- ---0-~                             -
                                                                                     City              State               Zip Code
                            County                                        _:1d±~·~k________
                            Telephone Number                                257-~80 · 6'?-.EZ_ __
                            E-Mail Address                                _fla_~_~a_L_'ll_@_o ~<!..K.._COWJ _ _ _ _ _ __
           B.         The Defendant(s)

                      Provide the information below for each defendant named in the complaint, whether the defendant is an
                      individual, a government agency, an organization, or a corporation. For an individual defendant,
                      include the person' s job or title (if known) and check whether you are bringing this complaint against
                      them in their individual capacity or official capacity, or both. Attach additional pages if needed.

                      Defendant No. 1
                            Name
                                                                          ------   -------- ·----
                            Job or Title (if known)
                            Address

                                                                                     City              State               Zip Code
                            County
                            Telephone Number
                                                                                  ------·----·- ·--- - - - - - - - - - - -
                            E-Mail Address (if known)

                                                                          D Individual capacity   ~   .Official capacity


                      Defendant No. 2
                            Name
                            Job or Title (if known)
                            Address

                                                                                     City              State               Zip Code

                            County
                            Telephone Number
                            E-Mail Address (if known)

                                                                          D Individual capacity   ~ Official capacity




                                                                                                                                      Page 2 of 6
                         Case 1:20-cv-11467-FDS Document 1 Filed 08/07/20 Page 3 of 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civi l Rights (Non- Prisoner)


                       Defendant No. 3
                            Name
                            Job or Title (if known)
                            Address

                                                                                    City                  State              Zip Code
                            County
                            Telephone Number
                                                                          - - - - - · --- - - - - - - - · - - - - - - - - - -
                            E-Mail Address (if known)
                                                                           - - - - -------- ---- ---- - - - - - - - -

                                                                         D Individual capacity D Official capacity
                       Defendant No. 4
                            Name
                            Job or Title (if kno wn)
                                                                          - - - - - - --- - - - - - - - - - - - - - - - - - - -
                            Address

                                                                                    City                  State              Zip Code
                           County
                           Telephone Number
                                                                          --· -·--- - - - - - - - - - - - - - - - - - - - - - - - - -
                           E-Mail Address (((known)

                                                                         D Individual capacity D Official capacity
II.       Basis for Jurisdiction

          Under 42 U.S .C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
          immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Nam ed Agents of
          Federal Bureau of Narcotics, 403 U.S. 388 (1971) , you may sue federal officials for the violation of certain
          constitutional rights .

          A.           Are you bringing suit against (check all that apply) :

                       D Federal officials (a Bivens claim)
                       ~ State or local officials (a § 1983 claim)

          B.           Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                       the Constitution and [federal laws]." 42 U .S.C. § 1983 . If you are suing under section 1983, what
                       federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?
                I.     $µ.pre-vn-Ct-,C,~ C,[o._t<-se __ Ar+--~t-l·e b                  c.,{Q.LLse   :l.           Ii.   R. I . C. 0,
               a...~    rf Arnen.,,d men.-+ V,-ol-<\..·h cu"
                ~- IF-f Ame~enf                               V,(?/.ei_f-,o:~----··------
          C.           Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                       are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                       officials?


                                                                                                                                        Page 3 of 6
                           Case 1:20-cv-11467-FDS Document 1 Filed 08/07/20 Page 4 of 6

Pro Se 15 (Rev. 12/ l 6) Complaint for Violation of Civil Rights (Non-Prisoner)




                                                                                              -·- -     -   - -- - - - - -

           D.        Section 1983 allows defendants to be found liable only when they have acted "under color of any
                     statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                     42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                     of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                     federal law. Attach a~ditional pages if needed. De.f-e-':4t'J..,.~(<;) J3aiJe ~ J-frf i/7 _ t;o/lect-3(.,ce.                  i
                      di cf, appear Jn. ka.__ssCL d,u,{__seft5 S                                     ,A Tt:- Tl<OB Pt.:.
                                                                                                         R. Wut-1rn-i                                       1n.
                     srA- T b                TR 00 p£ R_ Vcli'cle :It 2 ' 0. Oele.~d0-Js d,·d                                                    VL6   + prese-nf
                     Oft;,! wo_rrOY1...f,,                      He;     ve.hic./e_          wa...s     seo...rc.{led      wI-fh_            no Waf(C1-JA-T        4




III.     Statement of Claim

         State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
         alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
         further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
         any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
         statement of each claim in a separate paragraph. Attach additional pages if needed.


         A.          Where did the events giving rise to your claim(s) occur?
                       BoshVL) t{u_ss . j (_tJast,u~t-ov\.                                   s_   H:e-nud.- st-, )

                                                  - - - - - · - - - - - - - - - - - - - - - - - - - ·-·

         B.           What date and approximate time did the events giving rise to your claim(s) occur?

                           7/u /~o

         C.          What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                     Was any one else involved? Who else saw what happened?)
                       He,/ n'                             +
                              3U-- +v vo._ve-l wa..s dep n've-dj mer r~l+ to I,-b~,---~1)
                       fo be- Seeu..:re_ -P--roM Se.a.:rrh_ ~ Se ' 2-ure._ f~ ,'i,'-j__ prob~/e               1


                      l{)J,l,£e. H~ lllliv""-f)b, /e, WM st-opped b~ ~r-AT£ Pc>l--ta
                       ~         J       j      wifhoJ                  ft_       wo..rr-cu,,__:l:-         ~     w+-r                    ic-1 $~1' 2--~d!) Hr;i:
                                                                                                                           n,.,,._o...,..f-e..
                      5 .e,0-,cne-c                                                   u..                         >,                         t
                      w0--<.i        vi..o+- evt-:)~·e-d                      IV\..         CowtVVL-e.rce J              OVL--          +k-e.- h.:i31'u-va.y
                      OJ'l.-d.       Vl/l.,(µVL-{-1'.'i.l'V\.         VV!(       n"3~t            +o        +,0-V-e.{,


                                                                                                                                                        Page 4 of 6
                          Case 1:20-cv-11467-FDS Document 1 Filed 08/07/20 Page 5 of 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non- Prisoner)




IV.      Injuries

         If you sustained injuries related to the events alleged above, describe your injuries and state what medical
         treatment, if any, you required and did or did not receive.

         [mot-i·oVLa) D,··s+r05S I                                    TVL-+~!/ afU-a)                 f    Personq_/ P,oper1
         T~e,~-~?




V.       Relief

         State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
         If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
         the acts alleged. Explain the basis for these claims.

           f VLj ~c.hv              V\._      Q.JJ '1.i vt-S. f         5 TA ·1 F-
            0-sj evils 1 OJ.,+,-"'°)                         boR                 ~ r c_o/ or                              or
             JvL d/s:J_,,__/se 7 fo t,ea_se_ {LJLd de-si s f!J; sfoppi~
           o_ulo vnob✓-(e-£, o.hsen,,f pro ba.b le ~QJASe_ QM./or
           o.hsevL,+ a__ vaJ /d WCL-rr OYLf,,

     ./5 {; 5J [XJ') U, S. D.                                        I "-        ('_on,   p.2 nsa_fIo VI         Yh 'f     fi vM e
                                                            ------

          {iur/~                   #Le l hcr"den.f-) fYll/                            p, e~eYLCe               VvLo ·f-1 ·o   vwJ
                                           1f1--currd J                              HcaJ-         n·,t¼ e ~

                                                                                                                         Page 5 of 6
                         Case 1:20-cv-11467-FDS Document 1 Filed 08/07/20 Page 6 of 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)




VI.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
         and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.



         A.          For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.


                     Date of signing:           _z~. _3::)- 2.0
                     Signature of Plaintiff
                     Printed Name of Plaintiff


         B.          For Attorneys

                     Date of signing:


                      Signature of Attorney
                                                                            ----·-----·-----
                      Printed Name of Attorney
                                                              ----       ----------
                      Bar Number
                                                              ---------                        ----------------
                      Name of Law Finn
                                                              - - - - ---
                      Address                                                                  ----------------- - - - - -


                                                                                City               State       Zip Code

                      Telephone Number
                      E-mail Address




                                                                                                                          Page 6 of 6
